Title: From Thomas Jefferson to Wilson Cary Nicholas, 5 June 1805
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Dear Sir 
                     
                     Washington June 5. 1805
                  
                  Retired to your farm and family I venture as a farmer and friend to ask your aid & counsel, in the helpless situation in which I am as to my own affairs. mr Lilly, my manager at Monticello has hitherto been on wages of £ 50. a year, and £ 10. additional for the nailing. he now writes me he cannot stay after the present year for less than £ 100. certainly I never can have a manager who better fulfills all my objects, altho’ he can neither write nor read. yet from £ 60. to £ 100. is such a jump as I am unwilling to take if I can find another, equal to such trusts during my absence. the providing every thing for a family of about 40. negroes resident at Monticello; every thing for my family on my occasional visits, hiring and overlooking 10. or 12. laboring men employed in a little farming, but mainly in such other works as I have, superintending 10. or 12. nailers, providing their coal, selling the nails &c and some attention hereafter to a grist mill kept for myself. these are the charges. do you know any body equal to them, who could be had for Lilly’s present wages? you will render me a service of the first order if you can help me to such a man, & oblige me particularly by as speedy an answer as possible, as I shall endeavor in the mean while to put off answering Lilly. the impossibility of looking out for myself here will I hope excuse my troubling you thus. Accept affectionate salutations and assurances of great respect.
                  
                     Th: Jefferson 
                     
                  
               